UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1790


PEERLESS INDEMNITY INSURANCE COMPANY, as Subrogee of Right
Touch Interiors, Inc.; EXCELSIOR INSURANCE COMPANY, as
Subrogee of Southeast Church Furniture, Inc.,

                Plaintiffs - Appellants,

          v.

CITY OF GREENSBORO,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:13-cv-01104-LCB-LPA)


Submitted:   December 31, 2015             Decided:   January 14, 2016


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay M. Goldstein, GOLDSTEIN LAW PLLC, Albert S. Nalibotsky,
SALTZ MATKOV, PC, Charlotte, North Carolina, for Appellants.
Bruce P. Ashley, Patrick M. Kane, Lisa W. Arthur, SMITH MOORE
LEATHERWOOD LLP, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Plaintiffs,       Peerless    Indemnity      Insurance      Company      and

Excelsior Insurance Company, appeal the district court’s order

granting summary judgment in favor of the City of Greensboro in

Plaintiffs’ negligence action.             We have reviewed the record and

find    no   reversible     error.     Accordingly,       we    affirm    for   the

reasons stated by the district court.               Peerless Indem. Ins. Co.

v. City of Greensboro, No. 1:13-cv-01104-LCB-LPA (M.D.N.C. June

23, 2015).      We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in    the     materials

before   this    court    and   argument    would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                       2